t c summary opinion united_states tax_court carl albert and lorraine rouse petitioners v commissioner of internal revenue respondent docket no 2266-03s filed date carl albert rouse and lorraine rouse pro sese michael s hensley for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year in his answer respondent seeks an increased deficiency of dollar_figure the issue for decision is whether petitioners are entitled to deduct certain expenses related to research activity by petitioner carl albert rouse petitioner some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in del mar california on the date the petition was filed in this case during the year in issue petitioner was involved in physics research activities based out of his residence in conducting this research petitioner used computer resources located at the university of california san diego petitioner who had left his salaried position in order to conduct research at home has published many articles in his research field petitioner did not receive any income during the year in issue related to his research activity during the year in issue petitioner was the sole shareholder and president of a corporation known as rouse research incorporated rri rri was incorporated in california on date as a nonprofit corporation petitioners filed a joint federal_income_tax return for taxable_year on their return petitioners claimed miscellaneous_itemized_deductions for expenses of dollar_figure these expenses were for unreimbursed employee business_expenses of dollar_figure and other expenses of dollar_figure the other expenses were for safe deposit box invest professional misc petitioners also filed a schedule c profit or loss from business which listed rri as the name of the business and petitioner as the proprietor thereof petitioners reported zero income from rri and they claimed deductions for car and truck expense of dollar_figure commission and fee expense of dollar_figure and supply expense of dollar_figure in the notice_of_deficiency respondent’s sole adjustment was to disallow in full the miscellaneous_itemized_deductions in his answer respondent asserts that petitioners are not entitled to deduct the expenses claimed on the schedule c respondent admits in his answer that the notice_of_deficiency is incorrect insofar as it did not allow petitioners a standard_deduction of dollar_figure in lieu of their allowed itemized_deductions of dollar_figure petitioners argue that they are entitled to miscellaneous_itemized_deductions for the following expenses 1petitioners are entitled to the standard_deduction of dollar_figure for joint filers plus an additional_amount of dollar_figure for taxpayers aged or over sec_63 f revproc_98_61 sec_3 1998_2_cb_811 professional fees dollar_figure copying expense telephone expense car expense big_number house expense big_number safe deposit box total dollar_figure petitioners also argue that they are entitled to the business_expenses claimed on the schedule c--car and truck expense of dollar_figure commission and fee expense of dollar_figure and supply expense of dollar_figure respondent bears the burden_of_proof with respect to the increased deficiency rule a however we decide this case based on the record without regard to the burden_of_proof see sec_7491 a corporation formed for legitimate business purposes is an entity separate from its shareholders and the business of the corporation is separate and distinct from the business of its shareholders 319_us_436 308_us_488 consequently a shareholder generally is not entitled to a deduction for the payment of corporate expenses deputy v du pont supra 47_tc_483 the schedule c that petitioners filed with their return listed petitioner’s corporation rri as the name of his business to the extent that the expenses listed on the schedule c--as well as the research-related expenses claimed as itemized deductions-- were in fact expenses_incurred by or on behalf of rri such expenses are expenses of that corporation and are not deductible by petitioners on their individual return during petitioners’ testimony regarding the operation of rri and certain research-related expenses which were incurred he interchangeably referred to the corporation and the schedule c business if indeed these expenses were incurred_in_a_trade_or_business which was separate from the trade_or_business of the corporation petitioners are not entitled to either the research- related miscellaneous_itemized_deductions or the schedule c deductions for the reasons discussed below a taxpayer generally may deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on his trade_or_business sec_162 a taxpayer is engaged in a trade_or_business if the taxpayer is involved in the activity with continuity and regularity and with the primary purpose of making a profit 480_us_23 a taxpayer also is allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income sec_212 however a taxpayer generally may not deduct personal living or family_expenses sec_262 we first address petitioners’ miscellaneous itemized_deduction for house expense of dollar_figure petitioners calculated the amount of this expense by estimating the value of their house to be dollar_figure per square foot they argue that petitioner used a portion of their residence for his research activity as a general_rule a taxpayer may not deduct an expense related to the use of his personal_residence unless the expense is of a type that is specifically allowed as a deduction such as mortgage interest under sec_163 and h or state and local property taxes under sec_164 sec_280a and b also allowable as deductions are certain expenses related to income- producing rental or business activities sec_280a for such expenses to be deductible the related use of the residence must fit into one of several categories specified in sec_280a the only category that is arguably applicable to the case at hand is where a portion of the home is used exclusively on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a however regardless of whether petitioner’s use of his personal_residence fits within this category petitioner does not meet a final requirement of sec_280a a taxpayer in petitioner’s situation may not deduct any amount for the business use of his home if the taxpayer derived no gross_income from such business use sec_280a in other words such a taxpayer cannot claim a loss in a business activity based solely on the use of his home id because petitioner did not receive any income from his research activity during the year in issue petitioners may not deduct any expenses for the business use of their home during that year id we next address the schedule c deductions claimed by petitioners a taxpayer must keep records sufficient to establish the amounts of the items required to be shown on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine 50_tc_823 affd 412_f2d_201 2d cir sec_274 provides that unless the taxpayer 2petitioners argue that petitioner’s ability to use the computer resources at the university without charge was income even if this were so however petitioners’ taxable_income would not be affected in their favor any such income would be includable in petitioners’ gross_income under sec_61 and would only be offset by a sec_280a deduction to the extent of that income complies with certain strict substantiation rules no deduction is allowable for traveling expenses for entertainment_expenses for expenses for gifts or with respect to listed_property listed_property includes passenger automobiles and other_property used as a means of transportation sec_280f to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business_purpose of the expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date in order to substantiate the amount of expenses for listed_property a taxpayer must establish the amount of business use and the amount of total use for such property sec_1 5t b i b temporary income_tax regs fed reg date with respect to the use of automobiles in order to establish the amount of an expense the taxpayer must establish the amount of business mileage and the amount of total mileage for which the automobile was used id the taxpayer may substantiate the amount of mileage by adequate_records or by sufficient evidence corroborating his own statement sec_274 a record of the mileage made at or near the time the automobile was used supported by documentary_evidence has a high degree of credibility not present with a subsequently prepared statement sec_1_274-5t and temporary income_tax regs fed reg date petitioners base the amount of the schedule c car expense on estimates they made after the mileage was incurred--the only documentary_evidence provided by petitioners is a summary prepared in anticipation of trial and dated several years after the actual use of the car petitioners likewise did not present any reliable substantiation of the commission fee and supply expenses reported on their schedule c we conclude that petitioners have not substantiated these expenses and therefore are not entitled to any deductions therefor sec_274 sec_6001 petitioners admit that the car and truck expense on the schedule c is the same expense that is listed as a miscellaneous itemized_deduction petitioners are not entitled to a miscellaneous itemized_deduction for this expense for the same reasons that they are not entitled to the schedule c deduction the remaining deductions claimed by petitioners are the miscellaneous_itemized_deductions for the professional fees copying expense telephone expense and safe deposit box because these expenses total less than percent of petitioners’ 3based on our holding we need not reach respondent’s argument that petitioner was not engaged in the research activity for profit within the meaning of sec_183 see also 480_us_23 stating that a taxpayer is engaged in a trade_or_business if the taxpayer is involved in the activity with the primary purpose of making a profit likewise we need not consider whether the research expenses were startup expenditures under sec_195 adjusted_gross_income they are not allowed as deductions pursuant to sec_67 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent in the amount of the increased deficiency
